United States Court of Appeals
                      For the First Circuit


No. 12-2200

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      RAYMAR LUCENA-RIVERA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté,     U.S. District Judge]



                              Before

                    Howard, Selya, and Lipez,
                          Circuit Judges.


     Martin G. Weinberg, with whom Kimberly Homan was on brief, for
appellant.
     Juan Carlos Reyes-Ramos, Assistant United States Attorney,
with whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, were on brief,
for appellee.


                          April 24, 2014
           LIPEZ, Circuit Judge.       Appellant Raymar Lucena-Rivera is

currently serving a term of imprisonment of 220 months after

pleading   guilty   to   one   count   of   conspiring   to    commit   money

laundering as set forth in a multi-count indictment that also

included drug-trafficking charges.           In this sentencing appeal,

Lucena-Rivera   argues    that   the    district    court     erred   in   (1)

calculating the amount of laundered funds relevant to his base

offense level, (2) applying an enhancement for having a leadership

role, (3) applying an enhancement for being "in the business of

laundering funds," and (4) failing to adequately consider the

factors set forth in 18 U.S.C. § 3553(a).            Essentially, Lucena-

Rivera contends that the district court unduly relied on evidence

concerning the underlying drug crimes rather than the money-

laundering itself when determining his sentence.

           Although we disagree with that assessment, we nonetheless

conclude that more specific factual findings are necessary to allow

us to adequately review the application of the enhancement for

being "in the business of laundering funds."                We find Lucena-

Rivera's other claims of error meritless.           Hence, we will remand

the matter to the district court with directions to revisit only

the application of the enhancement for being "in the business of

laundering   funds"   while    upholding    the   district    court's   other

sentencing determinations.




                                   -2-
                                            I.

                 Because there was no trial, the underlying facts of the

case       are    taken    from    the    plea     agreement         and     pre-sentence

investigation report ("PSI").1

                 Lucena-Rivera had been engaged in money-laundering and

drug-trafficking          activities      for    two    years    before          the   money-

laundering activities at issue in this case began in 2010.                                 On

multiple occasions prior to 2010, he moved between 1,000 and 1,500

kilograms of cocaine into Puerto Rico, keeping some 200 to 300

kilograms for himself.

                 The transactions and activities relevant to Lucena-

Rivera's         money-laundering        conviction      included          the    following

interactions with a DEA confidential source, who contacted Lucena-

Rivera in 2010 and introduced himself as someone in the drug-

trafficking business:

                 (1)      $1,375,039      in     cash    delivered          in     plastic

                          containers to the confidential source on May 28,

                          2010, to be divided between a check for $125,000

                          made out to Lucmar Solutions Corp., $1,088,000

                          in      cash      delivered           to         Colombia        as

                          payment for drugs, and the source's commission;




       1
       Lucena-Rivera objected to only three paragraphs of the PSI
(¶¶ 29, 34, and 86), thereby accepting the factual findings in the
remainder of the report.

                                           -3-
          (2)    a   September    2010   meeting   in   Panama   between

                 Lucena-Rivera, Edgardo Torres-Vázquez,2 two of

                 Lucena-Rivera's         associates,     and     the

                 confidential source wherein the details of a

                 money-laundering transaction -- including the

                 denominations of the bills, the fee, and the

                 timing -- were discussed;

          (3)    $2,390,960 in cash delivered to the confidential

                 source on September 29, 2010, in exchange for

                 various checks for real estate expenditures,

                 including one made out to Joyuda Beach Resort

                 for $1,175,000;

          (4)    $465,200 in cash delivered to the confidential

                 source on September 30, 2010;

          (5)    $827,526 in cash delivered by the confidential

                 source to Lucena-Rivera's associates in Panama;

          (6)    $896,304 delivered to the confidential source on

                 November        23,     2010,     $800,000      of

                 which was to be delivered in cash to Panama as

                 payment for drugs;




     2
       Torres-Vázquez also pleaded guilty to money-laundering. He
appealed his conviction on grounds of factual insufficiency and
sentencing error.    We affirmed his conviction on the basis of
factual findings not relevant to Lucena-Rivera's appeal.      See
United States v. Torres-Vázquez, 731 F.3d 41 (1st Cir. 2013).

                                  -4-
           (7)      $1,655,000 to be delivered by Edgardo Torres-

                    Vázquez to the confidential source in March

                    2011; and

           (8)      $592,956 left for the confidential source to

                    pick up and transport to New York as payment for

                    drugs in August 2011.

           The total of the above-described transactions was over $7

million.   Lucena-Rivera argued that $1,816,000 of the total amount

laundered, used to purchase properties, was not tied to drug

trafficking; therefore, it was not relevant to the charge of

promotional money laundering.          Though expressing doubt as to the

factual and legal merit of this objection, the district court

nonetheless      excluded   that   amount     from   its   calculation.

Accordingly, the district court determined that the total amount

laundered for sentencing purposes was between $2.5 million and $7

million, triggering an eighteen-level increase to the base offense

under U.S.S.G. § 2S1.1(a)(2).

           The    government    also     pressed   for   three   sentencing

enhancements -- a six-level enhancement for knowledge that any of

the laundered money was proceeds of, or intended to promote the

distribution of, a controlled substance; a four-level enhancement

for being "in the business of laundering funds"; and a four-level

enhancement for having a leadership role in the offense.           Lucena-

Rivera did not object to the six-level enhancement based on his


                                   -5-
knowledge that the funds were involved in drug-trafficking, but did

object to the other two.

          The district court rejected appellant's objections to the

two four-level enhancements.      It found that the operation involved

more than five participants and was under the leadership of Lucena-

Rivera, thus warranting the application of a four-level enhancement

under § 3B1.1(a).       The court also found that the four-level

enhancement under § 2S1.1(b)(2)(C) for being "in the business of

laundering    funds"   applied    to   Lucena-Rivera   because   of   the

intertwined nature of his        money laundering and drug trafficking

activities.   These enhancements produced a total offense level of

37, which yielded a guideline range of 210-240 months (with the

upper limit being the statutory maximum).

          The district court explained the sentence of 220 months

as follows:

          [W]hat I will do is I will sentence him to
          220 months, not to reach the statutory
          maximum. It means nothing. But that's what
          it is. It's like some sort of courtesy
          adjustment, if you will. . . .

          Don't doubt for a minute that I do think this
          is -- this was a very closely intertwined
          drug business and money laundering case.
          Extremely closely intertwined. Very
          difficult. Very difficult. Principles of
          relevant conduct, when you look at the whole
          thing, justify easily the level 18 on the
          amount. Easily.

The court provided no further explanation of the sentence imposed,

nor did Lucena-Rivera request any.

                                    -6-
            On appeal, Lucena-Rivera challenges the total offense

level calculation and the proffered reasons for the sentence.

Specifically, he contests the calculation of the quantity of

laundered funds; the applicability of the four-level enhancement

for   having   a    leadership    role;   and   the   applicability   of   the

four-level enhancement for being "in the business of laundering

funds."    As to the basis for the sentence, Lucena-Rivera further

argues that the district court did not adequately address the

factors under § 3553(a) and did not adequately explain the reasons

for the sentence imposed.

            His appeal blends legal and factual arguments.            To the

extent that his challenge is based on questions of law, we review

de novo.   See United States v. Walker, 665 F.3d 212, 232 (1st Cir.

2011). To the extent that his challenge to an enhancement is based

on the factual findings of the district court, we review only to

determine whether those findings were "clearly erroneous."             Id.

                                      II.

A.    Amount of Laundered Funds

            Lucena-Rivera first argues that the district court erred

in lumping together all of the cash amounts involved in the

transactions       with   the   confidential    source.   Specifically,      he

asserts that (1) concealment money laundering and promotional money

laundering are two distinct offenses and therefore any funds

laundered for concealing, rather than promoting, unlawful activity


                                      -7-
should not have been included in the quantity calculation for the

purposes of sentencing; and (2) the government had the burden of

proving that each money-laundering transaction involved funds that

were "proceeds of" completed drug transactions and failed to meet

that burden.

          1.    Promotional and Concealment Money Laundering

          The     money-laundering     statute,   18    U.S.C.     §

1956(a)(1)(A)(i),3 applies when an individual knowingly uses the

proceeds of an unlawful activity in a financial transaction "with

the intent to promote the carrying on of specified unlawful

activity." 18 U.S.C. § 1956(a)(1)(A)(i).    Another provision of

§ 1956(a)(1) applies when an individual knowingly uses the proceeds

of an unlawful activity in a financial transaction "to conceal or

disguise the nature, the location, the source, the ownership, or

the control of the proceeds of specified unlawful activity." 18

U.S.C. § 1956(a)(1)(B)(i).




     3
       The indictment included one count of conspiracy to launder
monetary instruments. That count cited overt acts that were also
charged as separate counts of money laundering.      Each of those
money-laundering counts charged Lucena-Rivera with a violation of
18 U.S.C. § 1956(a)(1)(A)(i) and alleged that he "did knowingly
conduct and attempt to conduct a financial transaction affecting
interstate and foreign commerce . . . that involved the proceeds of
a specified unlawful activity, that is: [drug trafficking] . . .
with the intent to promote the carrying on of specified unlawful
activity" (emphasis added).       Lucena-Rivera's plea agreement
required him to plead only to the overarching conspiracy charge
rather than to each count of money laundering separately.

                                 -8-
             Lucena-Rivera contends that those two subparts of the

money-laundering statute are separate crimes -- promotional money

laundering     and   concealment   money   laundering,   respectively.

Following from that argument, he claims that, as a matter of law,

the quantity of funds used to calculate his total offense level

should have included only those funds that were laundered for

promoting illegal activity, rather than for concealing the source

of the funds. The government responds that there is only one crime

-- money laundering -- and that, whatever the purposes of the

laundering, all of the funds should be considered in sentencing

determinations.

             We have previously described promotional and concealment

money laundering as two different "modalities" of the same offense.

United States v. Cedeño-Pérez, 579 F.3d 54, 57 (1st Cir. 2009)

(citing United States v. Iacaboni, 363 F.3d 1, 4 n.7 (1st Cir.

2004)); see also United States v. García-Torres, 341 F.3d 61, 65-66

(1st Cir. 2003).       In Cedeño-Pérez there was only one count of

conspiracy to commit money laundering, but the indictment charged

the defendant with conspiring to commit both modalities.        579 F.3d

at 57.   That treatment of the offense as a single crime with

different modalities comports with the government's position here,

as well as with our sister circuits' views.          See, e.g., United

States v. Bolden, 325 F.3d 471, 487 n.19 (4th Cir. 2003); United

States v. Booth, 309 F.3d 566, 571-72 (9th Cir. 2002); United


                                    -9-
States v. Holmes, 44 F.3d 1150, 1155-56 (2d Cir. 1995); accord

United States v. Meshack, 225 F.3d 556, 580 n.23 (5th Cir. 2000),

amended by 244 F.3d 367 (5th Cir. 2001) (per curiam); United States

v. Navarro, 145 F.3d 580, 592 (3d Cir. 1998).

          Consistent with precedent, we reaffirm that promotional

and concealment money laundering are not distinct crimes, but

rather alternative means of committing the general offense of money

laundering.     Accordingly, in calculating the total amount of funds

laundered for the purposes of sentencing, the district court did

not have to distinguish between those funds that may have been

laundered for concealment rather than for promotion.

          2.     Proof as to Source of Funds

          Lucena-Rivera argues that the government bore the burden

of proving by a preponderance of the evidence that the funds

involved in each separate money-laundering transaction included in

the total amount calculation were the "proceeds of" a specific type

of   unlawful    act   --   namely,    drug-trafficking.4   Lucena-Rivera

acknowledges that the government need not point to the specific

street-level drug deals that generated the ultimately laundered


     4
       As discussed in Part I, supra, Lucena-Rivera conceded the
applicability of the six-level enhancement pursuant to U.S.S.G. §
2S1.1(b)(1), which amounted to an admission that he "knew or
believed that any of the laundered funds were the proceeds of, or
were intended to promote" drug-trafficking. Id. (emphasis added).
In contesting the total amount calculation on appeal, he argues
that the government failed to show that all of the laundered funds
involved in the transactions at issue were "proceeds of" drug-
trafficking.

                                      -10-
funds.    He nonetheless argues that, for each money-laundering

transaction, the general source of the funds must be identified and

the funds must have already been exchanged for drugs in a completed

transaction before they can be considered "proceeds of" unlawful

activity.

            Drawing on these indisputable propositions, Lucena-Rivera

then   emphasizes   the   distinction   between   collecting   money   as

"proceeds" of prior drug deals and later using that money to

"promote" unlawful activity by purchasing more drugs in the future.

He claims that the government and the district court wrongly

conflated the two activities in evaluating the evidence on whether

the laundered funds were "proceeds" of prior drug deals.

            Other circuits have specifically addressed the potential

conflation of the "proceeds" and "promotion" elements. Courts have

recognized that simply because money is used to promote future

unlawful activity it does not necessarily follow that the money was

earned through prior unlawful activity.           In recognizing this

distinction, the Fifth Circuit has indeed held that "funds do not

become the proceeds of drug trafficking until a sale of drugs is

completed," and found that the government failed to prove this

element by simply showing that the money was eventually exchanged

for drugs post-laundering.     United States v. Gaytan, 74 F.3d 545,

555-556 (5th Cir. 1996) (citing United States v. Puig-Infante, 19

F.3d 929, 939 (5th Cir. 1994)); see also United States v. Harris,


                                 -11-
666 F.3d 905, 910 (5th Cir. 2012) (reaffirming the rule that

"[m]oney does not become proceeds of illegal activity until the

unlawful activity is complete [and the principle that] [t]he crime

of money laundering is targeted at the activities that generally

follow the unlawful activity in time").

           Although the district court unquestionably considered

evidence that the laundered funds were involved in future drug

deals, there is no indication that the district court unduly relied

on such evidence in making its determination that those funds were

"proceeds of" prior drug deals.   In the context of a long-running

criminal conspiracy, we think it appropriate to consider the use of

laundered funds for the perpetuation of an unlawful activity as

circumstantial, but not conclusive, evidence that those funds were

derived from that same unlawful activity.

           The record also included evidence that went beyond simply

demonstrating that the funds were used to purchase drugs in the

future.   According to the PSI, Lucena-Rivera had been transporting

drugs for a drug-trafficking organization for two years prior to

2010, moving between 1,000 and 1,500 kilograms of cocaine at a time

into Puerto Rico. The PSI further set forth numerous conversations

between Lucena-Rivera and the DEA's confidential source about

drug-trafficking   activities   involving   Lucena-Rivera   and   his

associates.




                                -12-
             Finally, the PSI also set forth Lucena-Rivera's reported

income for the tax years 2005-2010.            That income was insufficient

to supply the quantity of funds involved in the transactions at

issue as well as to support Lucena-Rivera's purchases of real

estate, cars, and other assets.          Under the circumstances, it was

reasonable for the district court to conclude by a preponderance of

the evidence that more than $2.5 million of the laundered funds

were the proceeds of Lucena-Rivera's earlier drug-trafficking

activities.

B.   Role-in-the-Offense Enhancement

             To impose the four-level leadership enhancement under

U.S.S.G. § 3B1.1(a), the district court is required to make two

findings: "(1) a 'status determination,' i.e., that 'the defendant

acted as an organizer or leader of the criminal activity,' [and]

(2) a 'scope determination,' i.e., 'that the criminal activity met

either the numerosity or the extensiveness benchmarks established

by the guideline.'"      United States v. Carrero-Hernández, 643 F.3d

344, 350 (1st Cir. 2011) (quoting United States v. Tejada-Beltrán,

50 F.3d 105, 111 (1st Cir. 1995)). Lucena-Rivera contends that the

government     failed    to   prove   either     of    these   elements   by   a

preponderance of the evidence, and, therefore, the district court

erred in finding that the enhancement applied.

             As to status, Lucena-Rivera is indeed correct that we

draw   an    important    distinction        between   "organizing   criminal


                                      -13-
activities and organizing criminal actors." Carrero-Hernández, 643

F.3d at 350 (emphasis omitted).       To apply an enhancement under §

3B1.1(a), the district court must find that a defendant exercised

control over criminal actors, rather than just planned criminal

activity. Id. at 350-51 (quoting United States v. Jones, 523 F.3d

31, 43 (1st Cir. 2008) ("[I]t is not enough that the defendant

merely controlled, organized, or managed criminal activities[; he]

must instead control, organize, or manage criminal actors.")).

This   status    determination   is   distinct    from   the    numerosity

determination and simply asks whether the defendant exercised

control over any other criminal actors.          Hence, to satisfy the

status element, "[r]egardless of whether the criminal activity

involved five or more participants or was otherwise extensive, . .

. a defendant needs only to have led or organized one criminal

participant, besides himself of course."       United States v. Arbour,

559 F.3d 50, 56 (1st Cir. 2009).

          The PSI summarizes Lucena-Rivera's own description of his

operation to the DEA confidential source upon their first meeting,

which included the assurance that he paid his employees well to

prevent them from talking if arrested.           The PSI also describes

several money-laundering transactions that involved participants in

addition to Lucena-Rivera who appeared to be under his direction.

The most prominent example is the March 2011 transaction in which

Torres-Vázquez    delivered   money   from   Lucena-Rivera     to   the   DEA


                                  -14-
confidential source.5 Lastly, the PSI makes repeated references to

Lucena-Rivera's "partners" and "employees."                         Accordingly, the

district court's finding that Lucena-Rivera led or organized other

participants was not clearly erroneous.

                  As to scope, Lucena-Rivera does not dispute that more

than       five    individuals       were    involved    in   his    drug-trafficking

operation, but          contends that there was no basis to conclude that

those      individuals        were    also   involved    in   the    money-laundering

offense of conviction.               The Introductory Commentary to Chapter 3,

Part B provides that "[t]he determination of a defendant's role in

the offense is to be made on the basis of all conduct within the

scope of § 1B1.3 (Relevant Conduct) . . . and not solely on the

basis of elements and acts cited in the count of conviction."

U.S.S.G. ch.3, pt. B, introductory cmt. Section 1B1.3(a)(1)(A)

includes in the definition of relevant conduct "all acts and

omissions committed, aided, abetted, counseled, commanded, induced,

procured, or willfully caused by the defendant . . . that occurred

during the commission of the offense of conviction, in preparation

for that offense, or in the course of attempting to avoid detection

or responsibility for that offense" (emphasis added).

                  Here, the drug-trafficking activity was a necessary

precursor          to   the   money-laundering          offense     of   conviction.


       5
      Contrary to Lucena-Rivera's contention, the undisputed facts
contained in the PSI support the conclusion that he organized or
led Torres-Vázquez.

                                             -15-
Accordingly, the court's conclusion that the criminal activity

involved five or more participants was not clearly erroneous.6

C.   "In the Business of Laundering Funds"

             The money-laundering Guidelines set forth in U.S.S.G. §

2S1.1 begin by laying out two different methods for calculating the

base offense level.7    Under U.S.S.G. § 2S1.1(a)(1) the base offense


      6
       Lucena-Rivera attempts to blunt the force of this conclusion
by arguing that relevant conduct cannot be considered in these
circumstances. He points to § 2S1.1, Application Note 2(C), which
states that 'in cases in which subsection (a)(1) applies,
application of any Chapter Three [role-in-the-offense] adjustment
shall be determined based on the offense conduct covered by this
guideline (i.e., the laundering of criminally derived funds) and
not on the underlying offense from which the laundered funds were
derived.' U.S.S.G. § 2S1.1, cmt. n.2(C).              Lucena-Rivera
acknowledges that by its own terms this Application Note applies
only to cases in which subsection (a)(1) applies and that he was
appropriately sentenced under subsection (a)(2). However, because
the district court found that he was involved in the underlying
drug trafficking conduct, and because subsection (a)(1) applies to
defendants who committed or could be held accountable for the
underlying offense, he urges us nonetheless to apply this
provision.
           This argument fails because Lucena-Rivera cannot have it
both ways; his concession that the district court appropriately
sentenced him under subsection (a)(2) is dispositive. Given this
concession, there is simply no basis for using the Application Note
relevant to subsection (a)(1).
      7
          U.S.S.G. § 2S1.1 reads as follows:

      (a) Base Offense Level:

             (1) The offense level for the underlying
             offense from which the laundered funds were
             derived, if (A) the defendant committed the
             underlying offense (or would be accountable
             for the underlying offense under subsection
             (a)(1)(A) of § 1B1.3 (Relevant Conduct)); and
             (B) the offense level for that offense can be
             determined; or

                                 -16-
level for the money-laundering charge is the same as the base

offense level for the underlying offense from which the laundered

funds were derived if "(A) the defendant committed the underlying

offense (or would be accountable for the underlying offense under

[principles of relevant conduct]); and (B) the offense level for

that offense can be determined."       Under this method, a defendant



           (2) 8 plus the number of offense levels from
           the table in § 2B1.1 (Theft, Property
           Destruction, and Fraud) corresponding to the
           value of the laundered funds, otherwise.

     (b)   Specific Offense Characteristics

           (1) If (A) subsection (a)(2) applies; and (B)
           the defendant knew or believed that any of the
           laundered funds were the proceeds of, or were
           intended to promote (i) an offense involving
           the manufacture, importation, or distribution
           of a controlled substance or a listed
           chemical; (ii) a crime of violence; or (iii)
           an offense involving firearms, explosives,
           national security, or the sexual exploitation
           of a minor, increase by 6 levels.

           (2)   (Apply the Greatest):
                 (A) If the defendant was convicted under
                 18 U.S.C. § 1957, increase by 1 level.

                 (B) If the defendant was convicted under
                 18 U.S.C. § 1956, increase by 2 levels.

                 (C)     If (i) subsection (a)(2)
                 applies; and (ii) the defendant was
                 in the        b u s i n e s s   o f
                 laundering funds, increase by 4
                 levels.

           (3) If (A) subsection (b)(2)(B) applies; and
           (B)   the   offense  involved   sophisticated
           laundering, increase by 2 levels.

                                -17-
who launders the proceeds of his crimes, and is only convicted of

money laundering, is susceptible to punishment equivalent to the

punishment applicable to the underlying criminal activity.                  See

United States v. Descent, 292 F.3d 703, 708-09 (11th Cir. 2002)

(per curiam) (explaining that the change in the Guidelines to make

reference to the underlying offense was an effort to have the

sentence   better   reflect    the   culpability       of    the   defendant).

However, if either of the elements of subsection (a)(1) is not

satisfied, the base offense level for the money-laundering charge

is   calculated     pursuant    to    U.S.S.G.     §    2S1.1(a)(2),      which

incorporates the tables that provide base offense levels for other

crimes involving illegally obtained funds.                  Here, both parties

agreed that subsection (a)(2) applied.            Hence, we focus on the

district court's application of the enhancement for being "in the

business of laundering funds" set forth in § 2S1.1(b)(2)(C).

           That application requires the district court to examine

the totality of the circumstances to decide whether a defendant was

"in the business of laundering funds."           See U.S.S.G. § 2S1.1 cmt.

n.4. The Application Note to the Guideline directs the court to

consider the following non-exhaustive list of factors:

           (i)    The defendant regularly engaged in
           laundering funds.
           (ii)   The defendant engaged in laundering
           funds during an extended period of time.
           (iii) The defendant engaged in laundering
           funds from multiple sources.



                                     -18-
               (iv)   The defendant generated a substantial
               amount of revenue in return for laundering
               funds.
               (v)    At the time the defendant committed
               the instant offense, the defendant had one or
               more prior convictions [related to money
               laundering or international financial
               transactions] . . .
               (vi)   During the course of an undercover
               government investigation, the defendant made
               statements that the defendant engaged in any
               of the conduct described in subdivisions (i)
               through (iv).

Id.

               Neither party suggests an alternative definition of what

it means to be "in the business of laundering funds."              We have also

declined to adopt a firm definition of the term, instead pointing

the district courts to the Sentencing Commission's commentary to

the 2003 revision to § 2S1.1.8               As to who is subject to the

"business" enhancement, "'[t]he Commission determined that, similar

to a professional "fence", see § 2B1.1(b)(4)(B), defendants who

routinely engage in laundering funds on behalf of others, and who

gain       financially   from   engaging   in    such   transactions,   warrant

substantial       additional    punishment      because   they   encourage   the

commission of additional criminal conduct.'" United States v.




       8
      Among other things, the 2003 revision consolidated the money
laundering guidelines, previously §§ 2S1.1 (Laundering of Monetary
Instruments) and 2S1.2 (Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity). It reflected
an attempt to make the penalty structure address more "adequately
the culpability of the defendant or the seriousness of the money
laundering conduct." U.S.S.G. app. C, vol. II, at 227 (2003).

                                      -19-
Aguasvivas-Castillo, 668 F.3d 7, 14 (1st Cir. 2012) (quoting

U.S.S.G. app. C, vol. II, at 228-29 (2003)).

                 The district court specifically acknowledged the factors

set forth in the Application Note but made no factual findings as

to their existence.             Instead, the district court focused on the

"intertwined" nature of the drug-trafficking and money-laundering

businesses and little else. Though the underlying drug-trafficking

activity may have constituted "relevant conduct" for the purpose of

applying the other enhancements to the money-laundering conviction,

it is not encompassed by the list of factors set forth in the

Application Note for evaluating the "business" enhancement.

                 The lack of adequate findings on the factors set forth in

the Application Note prevents us from reviewing appropriately the

application of the enhancement.              Accordingly, we will follow the

practice, reaffirmed in United States v. Quinones, 26 F.3d 213,

219-220 (1st Cir. 1994), of remanding the matter to the district

court with directions to revisit, on the basis of the existing

record, the application of the enhancement for being "in the

business of laundering funds."              On remand the district court can

elect       to   either   (a)    vacate   the    sentence   and   conduct   a   new

sentencing         hearing   to    resentence     Lucena-Rivera     without     the

application of the enhancement,9 or (b) reaffirm the sentence


        9
       We emphasize that any new sentencing hearing would be
limited to simply resentencing Lucena-Rivera on the basis of an
offense level and guideline range calculation that did not include

                                          -20-
previously imposed, filing with the clerk of the district court

written findings, based upon the existing record and consistent

with this opinion, as to the application of the enhancement.

Before making its decision between these courses of action, the

district court has discretion to hold a hearing and invite attorney

argument on the question of whether the existing record would

support the findings necessary to apply the enhancement.    See id.

at 220 n.9.   As we noted in Quinones, this approach is appropriate

when the basis in the sentencing record for the application of an

enhancement requires clarification.    See id. at 219 (citing United

States v. Levy, 897 F.2d 596, 599 (1st Cir. 1990), and United

States v. Parra-Ibanez, 951 F.2d 21, 22 (1st Cir. 1991)).

          We therefore withhold judgment and remand the matter to

the district court.   The district court shall notify the clerk of

this court as to which option it chooses within twenty days of the

date of this order. Should the court elect to proffer written

findings rather than resentence Lucena-Rivera, those findings must

be filed with the clerk of the district court within sixty days of



the "business" enhancement. We note that Lucena-Rivera concedes
that if the four-level "business" enhancement were not applied to
him, the two-level enhancement for "convict[ion] under 18 U.S.C. §
1956," the statute of conviction here, would apply in the
alternative. U.S.S.G. § 2S1.1(b)(2) (directing the court to apply
the greatest of a menu of "Specific Offense Characteristics"
enhancements). The resultant offense level would thus be 35 (as
opposed to the 37 calculated with the "business" enhancement), and
the new guideline range would be 168-210 months (as opposed to 210-
240 months).

                                -21-
the court's notification, and thereafter promptly transmitted to

the clerk of this court.         We will retain appellate jurisdiction

over the matter to assess the adequacy of those findings in due

course. However, should the district court indicate that it elects

to vacate Lucena-Rivera's sentence and resentence him without

applying the "business" enhancement, this court will issue judgment

remanding the case to the district court so that it can vacate the

sentence and proceed to resentencing.

D.   Section 3553(a) Factors and the Explanation for the Sentence

           When, as here, a defendant does not raise an objection to

the sentencing judge's explanation and alleged failure to address

the § 3553(a) factors in the district court, we review a subsequent

challenge to the adequacy of the sentencing analysis for plain

error. See United States v. Murphy-Cordero, 715 F.3d 398, 401 (1st

Cir. 2013).

           1.   Section 3553(a) Factors

           In interpreting the procedural requirement to undertake

a § 3553(a) analysis, we have held that a sentencing court is not

obligated to conduct "'an express weighing of mitigating and

aggravating     factors'"   or    "'individually   mention[]'"   each   §

3553(a)factor. Id. at 401 (quoting United States v. Lozada-Aponte,

689 F.3d 791, 793 (1st Cir. 2012)).        The inquiry on appeal thus

becomes whether "we are satisfied from the [district] court’s

limited explanation that it considered all of the applicable


                                    -22-
factors and viewed the [sentence] as sufficient to account for the

defendant’s individual circumstances."        United States v. Zapata,

589 F.3d 475, 487 (1st Cir. 2009).

          Here,    the   district     court   offered   only   a    cursory

explanation for the sentence, saying that it reflected a "courtesy

adjustment."10    If that were the only explanation in the record, a

remand might well be warranted for further consideration and

explanation, even under the plain error standard. However, the

district court made references during the course of the sentencing

hearing indicating that other § 3553(a) factors were considered --

in   particular    the   need   for    adequate   deterrence       under   §

3553(a)(2)(B) and the seriousness of the offense under

§ 3553(a)(2)(A).

          Specifically, in response to defense counsel's argument

that Lucena-Rivera was simply an intermediary (the "money man" as

he put it) and even a slight punishment for him would thus be



     10
       Although we quoted it earlier, the text of the district
court's explanation is reproduced here for convenience:

     [W]hat I will do is I will sentence him to 220 months,
     not to reach the statutory maximum. It means nothing.
     But that's what it is. It's like some sort of courtesy
     adjustment, if you will. . . .

     Don't doubt for a minute that I do think this is -- this
     was a very closely intertwined drug business and money
     laundering case. Extremely closely intertwined. Very
     difficult.   Very difficult.     Principles of relevant
     conduct, when you look at the whole thing, justify easily
     the level 18 on the amount. Easily.

                                    -23-
sufficient    to    send    a   message         to   drug-traffickers     about   the

culpability of everyone in their organization, the district court

took the view that a Guideline sentence was warranted because money

laundering is "an integral part of drug trafficking."                     The court

also emphasized the seriousness of the offense, concluding the

explanation for the sentence with the statement, "[p]rinciples of

relevant conduct, when you look at the whole thing, justify easily

the level 18 enhancement.                  Easily."       As for Lucena-Rivera's

principal argument for a below-Guideline sentence on the basis of

his personal history and characteristics pursuant to § 3553(a)(1),11

the   court's      reference      to       a     "courtesy   adjustment,"      though

imprecisely worded, was apparently a reference to his stature in

his family and the community.

             Accordingly, the district court did not plainly err in

its   consideration        of   the    §       3553(a)   factors   or   its   limited

explanation thereof.

             2.    Sentencing Factor Manipulation

             Lucena-Rivera contends that the district court did not

adequately address or credit his allegations of sentencing factor




      11
        Lucena-Rivera put forth substantial evidence as to his
personal history and characteristics as a loving son, brother,
husband, and father that may have warranted a downward departure
from the Guideline range. See 18 U.S.C. § 3553(a)(1) (instructing
that a sentence should reflect "the nature and circumstances of the
offense and the history and characteristics of the defendant").

                                           -24-
manipulation.12     Sentencing factor manipulation occurs "'where

government agents have improperly enlarged the scope or scale of

[a] crime.'" United States v. Fontes, 415 F.3d 174, 180 (1st Cir.

2005) (alteration in original) (quoting United States v. Montoya,

62 F.3d 1, 3 (1st Cir. 1995)).       We have recognized that because

"'[b]y definition, there is an element of manipulation in any sting

operation,' . . . relief for sentencing factor manipulation is

reserved for only 'the extreme and unusual case.'"          Fontes, 415

F.3d at 180 (first alteration in original) (quoting United States

v. Connell, 960 F.2d 191, 194 (1st Cir. 1992) and Montoya, 62 F.3d

at 4).    The defendant bears the burden of establishing sentencing

factor manipulation by a preponderance of the evidence, United

States v. Gibbens, 25 F.3d 28, 31-32 (1st Cir. 1994), and a

district judge's "determination as to whether improper manipulation

exists    is   ordinarily   a   factbound   determination   subject   to

clear-error review."    Id. at 30.

            Here, Lucena-Rivera argues that the government possessed

enough information and evidence to prosecute him as of September 2,

2010, yet continued to launder money and import drugs with him

until August 2011.    Lucena-Rivera maintains that the government's

motivation for continuing this criminal activity was to inflate his



     12
        The district court briefly remarked before imposing the
sentence, "I don't find the evidence, I don't find anything in this
record that allows me to conclude that there was manipulation in
this case as described by the case law, First Circuit case law."

                                  -25-
eventual sentence. See United States v. Egemonye, 62 F.3d 425, 428

(1st Cir. 1995) (noting that a government sting operation "could

not     be     endlessly    prolonged    and   enlarged,"   but   finding    no

"'extraordinary misconduct'" there).

               Although the investigation was prolonged beyond the

initial        money-laundering    transaction,    Lucena-Rivera    has     not

sustained his burden of demonstrating an improper motive for this

prolongation.        On the contrary, the limited record on this issue

suggests proper motives.          As noted at the outset, one of Lucena-

Rivera's associates (Torres-Vázquez) was indicted and convicted on

the basis of, in part, information and evidence obtained during the

later        transactions   between     himself,   Lucena-Rivera,   and     the

confidential informant. See United States v. Torres-Vázquez, 731

F.3d 41, 45-46 (1st Cir. 2013); see also United States v. Barbour,

393 F.3d 82, 87 (1st Cir. 2004) (noting that a proper motive for

prolonging an investigation would be "to identify more of the

conspirators and gather evidence against them").            Furthermore, the

government was investigating Lucena-Rivera for drug crimes at the

time, not simply money-laundering, and law enforcement authorities

may not have completed their investigation of those crimes.

               Although more explanation from the district court would

have aided our review, it invoked generally First Circuit case law

in stating its conclusion that Lucena-Rivera failed to demonstrate

that the government was motivated by an improper goal rather than


                                        -26-
a legitimate one.    On this record, that determination was not

clearly erroneous. See Barbour, 393 F.3d at 87 ("A district court's

choice between two or more reasonable interpretations of the

evidence cannot be called clearly erroneous.").

                               III.

           For the reasons set forth in Part II.C above, we remand

the case to the district court for proceedings consistent with this

opinion.   We retain jurisdiction for the time being pending the

district court's election as to whether to file additional written

findings as described in this opinion or, alternatively, to vacate

the sentence.   So ordered.




                               -27-